Case: 12-10454       Document: 00512191210         Page: 1     Date Filed: 03/28/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 28, 2013

                                       No. 12-10454                        Lyle W. Cayce
                                                                                Clerk

EQUANT, INCORPORATED, doing business as Orange Business Services,

              Plaintiff - Appellant

v.

UNIFIED 2020 REALTY PARTNERS, L.P.; UNIFIED 2020 REALTY
PARTNER G.P., L.L.C.; B.V.L. PARTNERS, L.L.C.,

              Defendants - Appellees



                   Appeals from the United States District Court
                     for the Northern District of Texas, Dallas
                              Cause No. 3:11-CV-838


Before KING, HIGGINBOTHAM, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The appeal is DISMISSED without prejudice except as to refiling in
federal court. We do not reach the merits of this case. All pending motions are
DENIED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.